Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 1 of 22




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                              Case No.: 0:20-cv-60416-CANNON/HUNT

    TOCMAIL INC., a Florida corporation,

            Plaintiff,

    v.

    MICROSOFT CORPORATION, a Washington
    corporation,

            Defendant.
          DEFENDANT MICROSOFT CORPORATION’S L.R. 56.1(a)(2) OPPONENT’S
         STATEMENT OF MATERIAL FACTS AND ADDITIONAL MATERIAL FACTS
           Pursuant to Local Rule 56.1(a)(2), Defendant Microsoft Corporation (“Microsoft”)

   respectfully sets forth the following Opponent’s Statement of Material Facts in response to

   Plaintiff TocMail, Inc. (“TocMail’s) Statement of Material Facts in Support of its Motion for

   Summary Judgment as to Liability (ECF No. 97), and asserts additional material facts in support

   of its Opposition to TocMail’s Motion for Summary Judgment.

                         OPPONENT’S STATEMENT OF MATERIAL FACTS:

           1.      Undisputed.

           2.      Undisputed.

           3.      Undisputed.

           4.      Disputed in part, but immaterial. A list of URLs containing known threats may

   be referred to as either a blacklist or blocklist. ECF No. 97-10 at -819, -820. Although Safe Links

   “checks the health of a URL on an exact match at the time-of-click,” (ECF No. 97-11 at -086), this

   is not the only the way it can “catch a bad URL,” as TocMail implies. See, e.g., infra ¶ 5.

           5.      Disputed but immaterial. Safe Links does more than determine if a URL’s “exact

   match” appears on a blacklist. As stated in TocMail’s Exhibit 13, ATP has additional “enhanced



                                                    1
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 2 of 22




   phish detection solutions” “to catch phish URLs outside of reputation.” ECF No. 97-13 at -383.

   This includes “1. URL ML [machine learning] models that detect malicious URLs at the time of

   delivery; 2. Detonation of suspicious URLs in our sandbox at time of delivery… 3. Detonation of

   URLs asynchronously at time of click. This will update reputation at time of click to catch sites

   that have good content at time of delivery and are switched to bad after delivery.” Id.

          6.      Disputed but immaterial. In January 2018, there were approximately 18 million

   submissions to Microsoft’s detonation service, Sonar, in a single day. Jason Rogers Dep. (Exhibit

   1) at 95:6-97:17. Of those, about 9.5 million URLs are unique and “were sandboxed.” Id.

          7.      Undisputed.

          8.      Undisputed.

          9.      Disputed in part, but immaterial. Microsoft does not dispute that if it “make[s] a

   determination that a URL is actually clean, but it’s actually bad,” this is a false negative, but “when

   we determine where we’ve had a false negative we can take a number of steps. The first is we can

   actually update the reputation cache quickly to correct that mistake. We also have the ability to do

   the time traveling mechanism … to protect the user;” “if the mail is delivered we actually have the

   ability to remove the mail from the user’s inbox;” and “we can make the reputation service forget.

   We can clear its memory and update its memory with a new information.” “So we will actually

   override the clean verdict.” Amar Patel 30(b)(6) Dep. (Exhibit 2) at 52:19-54:3.

          10.     Disputed in part, but immaterial. This is immaterial, as advertising of Safe Links’

   ability to protect against “credential phishing” and “spear phishing,” is not at issue in this action

   because they are not necessarily done via IP Cloaking. See infra Add’l Fact ¶ 13; ECF Nos. 97-

   16, -17, -18, -19.

          11.     Disputed in part, but immaterial. This is immaterial because Safe Links uses IP




                                                     2
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 3 of 22




   Anonymization “where an attacker may be looking for Microsoft IP ranges” to display certain

   information to a Microsoft IP range and thus the “detonation traffic is routed through [a] non-

   Microsoft IP range, in which case the [attacker] would show us … the real payload, the real attack,”

   protecting from IP evasion. Amar Patel Dep. (Exhibit 3) at 164:5-25.

          12.     Disputed in part, but immaterial. TocMail cannot meet its burden at summary

   judgment by pointing to its Exhibit 20, a presentation from September 2018, prior to TocMail’s

   creation in December 2019. Joint Statement of Undisputed Facts, ECF No. 95, (“JSUF”) ¶ 4. A

   plaintiff cannot prove it was proximately injured by an ad under the Lanham Act when the

   plaintiff’s product was not for sale at the time of that ad. Natural Answers, Inc. v. SmithKline

   Beecham Corp., 529 F.3d 1325, 1331 (11th Cir. 2008). Regardless, IP Cloaking is not the most

   common type of attack faced by Microsoft consumers, and by late 2018, Safe Links had additional

   means to protect consumers from IP Cloaking. See Microsoft’s Statement of Material Facts, ECF

   No. 100, (“SMF”) ¶¶ 4-5; ECF No. 97-20 at -461; Hateker Dep. (Exhibit 4) at 40:16-20,41:14-18.

          13.      Disputed in part, but immaterial.         This is immaterial as the presentation

   discusses solutions to network evasion, such as “rout[ing] traffic through anonymous proxy

   servers” that have been implemented, and it states there is merely a “risk” of “possible evasion of

   [the proxy servers],” and TocMail has no evidence otherwise. ECF No. 97-20 at -461.

          14.     Undisputed.

          15.     Undisputed and immaterial. TocMail’s Exhibit 22 shows Microsoft addresses

   issues as they arise and has been working to protect its consumers from network evasion since at

   least 2016. ECF No. 97-22. Microsoft’s employees’ personal knowledge of IP evasion in 2010

   (prior to the creation of Safe Links in 2015) is irrelevant to TocMail’s claim. ECF No. 97-23.

          16.     Undisputed and immaterial. TocMail’s Exhibit 24, a research article on “click-




                                                    3
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 4 of 22




   through cloaking” from 2006, is irrelevant since Safe Links was created in 2015 and TocMail’s

   product became available in December 2019. JSUF ¶¶ 2, 4.

          17.     Disputed but immaterial. TocMail is referring to a specific and limited subset of

   techniques that can be used to employ a redirect, which is immaterial because “the fact that there

   is a redirect doesn’t necessarily mean it’s IP evasion,” and therefore all types of redirects are not

   at issue in this litigation. Patel 30(b)(6) Dep. (Exhibit 2) at 132:14-16.

          18.     Disputed but immaterial. TocMail’s Exhibit 29 “is not talking about Safe Links.

   This is talking about an internal tool that we use called Cloud Browse. And Michael Wise’s

   question was, does Cloud Browse support … browsing from different IP addresses. It is not related

   to Safe Links.” Hatekar Dep. (Exhibit 4) at 52:23-53:6.

          19.     Disputed but immaterial. TocMail’s Exhibit 30, a presentation from 2014 (ECF

   No. 97-30 at p.16), is irrelevant since Safe Links was created in 2015 and TocMail’s product

   became available in December 2019. JSUF ¶¶ 2, 4; Natural Answers, 529 F.3d at 1331. Regardless,

   TocMail quotes from the presentation notes, which are not advertisements viewed by consumers,

   describe only one type of redirect, and there is no evidence this redirect is due to a particular IP

   range (i.e., employing IP Cloaking). ECF No. 97-30 at p. 5 script.

          20.     Disputed but immaterial. The email subject line of TocMail’s Exhibit 31 is

   irrelevant, and in context, the “customer impacting issue” that Hatekar wanted “to make progress

   on” was Microsoft’s ability to “detect Urls using any form of static analysis,” which is not at issue

   and does not pertain to IP Cloaking. Further, this exhibit is evidence that Microsoft’s IP

   anonymization tool is effective because it was able to see the phishing page. ECF No. 97-31 at -

   550.

          21.     Disputed in part, but immaterial. TocMail’s Exhibit 32 is immaterial as it refers




                                                     4
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 5 of 22




   to Sonar’s inability to detect a URL “as bad” that was “inside the pdf” attached to certain emails.

   ECF No. 97-32 at -682. The service responsible for protecting from attacks by malicious links in

   PDFs is Safe Attachments, a product not at issue. ECF No. 97-36 at 7; c.f. ECF No. 97-18 at -747

   (stating Safe Links provides protection from links in Office documents only).

          22.     Disputed in part, but immaterial. Microsoft’s ATP, while cloud-based, is not an

   “internet service.” ECF No. 97-35. Further, TocMail’s Exhibit 33 is inconclusive and does not

   definitively show Safe Links’ active monthly users at a given time. ECF No. 97-33 at -956.

          23.     Disputed but immaterial. Even if Safe Links’ reputation service is unable to

   identify an IP Cloaked link as malicious, Safe Links has layers of protection and other services

   designed to protect a user from IP evasion, and thus a breach of one layer is not necessarily

   indicative of an attack harming the consumer. See Am. Resp. TocMail’s Interrog. No. 17 (Exhibit

   5); infra Add’l Facts ¶¶ 17-25.

          24.     Disputed in part, but immaterial. TocMail’s Exhibits 37 and 38, a March 2017

   email attaching a presentation, is irrelevant since TocMail’s product became available in

   December 2019. JSUF ¶ 4; Natural Answers, 529 F.3d at 1331. Further, the presentation lists

   reasons why a false negative could occur and does not state that every or all Geo IP evasion tactics

   result in false negatives. ECF No. 97-37 at -048-052; see also Exhibit 5 at Interrog. No. 18. The

   presentation also explains how false negatives are addressed by ATP. ECF No. 97-37 at -053;

   supra Opp. to Fact ¶ 9.

          25.     Disputed in part, but immaterial. TocMail’s Exhibit 39, an internal conversation

   from September 2017, is irrelevant since TocMail’s product became available in December 2019.

   JSUF ¶ 4. In addition, in this conversation Microsoft employees are discussing a technique

   described as “brand impersonation,” where a user was asked to select an item from a menu and




                                                    5
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 6 of 22




   then reached a “DocuSign login” page where an attacker would steal its credentials. ECF No. 97-

   39 at -848. There is no evidence this attack involved IP Cloaking and it is therefore irrelevant. Id.

          26.     Undisputed and immaterial. TocMail’s Exhibit 40, a March 2018 email, is

   irrelevant since TocMail’s product became available in December 2019. JSUF ¶ 4. In addition,

   Microsoft does not advertise 100% effectiveness (SMF ¶ 13), and Exhibit 40 provides an example

   of Microsoft “improv[ing] our effectiveness from URL detonation.” ECF No. 97-40 at -931.

   Regardless, by late 2018, Microsoft developed additional means to protect consumers from IP

   Cloaking. See SMF ¶ 5; ECF No. 97-20 at -461; Hatekar Dep. (Exhibit 4) at 41:14-18.

          27.     Undisputed and immaterial. TocMail’s Exhibit 41, an April 2018 email, is

   irrelevant since TocMail’s product became available in December 2019. JSUF ¶ 4. In addition, the

   email also shows that Microsoft is “chasing a number of options” and constantly improving Safe

   Links protections. ECF No. 97-41 at -023. Microsoft does not advertise 100% effectiveness (SMF

   ¶ 13), and by late 2018, Microsoft developed additional means to protect consumers from IP

   Cloaking. See SMF ¶ 5; ECF No. 97-20 at -461; Hatekar Dep. (Exhibit 4) at 41:14-18.

          28.     Disputed but immaterial. Microsoft works with several third-party anonymous

   proxy servers to route its detonation traffic. See, e.g., ECF No. 97-20 at -461 (noting two third-

   party companies). Further, at the time of the email in Exhibit 43, Microsoft had already secured

   the client’s account, after it tested ATP and “passed with flying colors in pre-sales,” and Microsoft

   was planning a subsequent call with the client to help them “further understand ATP capabilities,”

   which talking points “may include” “how we approach evasion,” including IP anonymization. ECF

   No. 97-43 at -188-89.

          29.     Disputed but immaterial. IP addresses are public, which is a basic premise of the

   internet. See https://www.iplocation.net/public-vs-private-ip-address. Whether one third party’s IP




                                                    6
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 7 of 22




   addresses are public is irrelevant because Microsoft works with several third-party anonymous

   proxy servers to route its detonation traffic. See, e.g., ECF No. 97-20 at -461 (noting two third-

   party companies).

          30.     Disputed but immaterial. Rogers was testifying that an attacker can choose to

   only show specific content to a user containing a certain IP address, which is the inverse of IP

   Cloaking, and thus irrelevant to this case. ECF No. 97-14 at 82:4-5. In addition, Safe Links has

   layers of protection and other services designed to protect a user from IP evasion, and thus a breach

   in one of its layers is not necessarily indicative of an attack harming the consumer. See Am. Resp.

   TocMail’s Interrog. No. 17 (Exhibit 5); infra Add’l Facts ¶¶ 17-25.

          31.     Disputed but immaterial. The question assumes all IP addresses of a specific third

   party proxy service are known by attackers, and it is immaterial as Patel clarified his response:

   “it’s not factually correct to say that, you know, if an attacker black listed those ranges that we

   wouldn’t catch those threats.” Patel Dep. (Exhibit 3) at 153:18-154:12.

          32.     Disputed in part, but immaterial. TocMail’s Exhibit 45, a February 2019 email,

   is irrelevant since TocMail’s product became available in December 2019. JSUF ¶ 4. In addition,

   Microsoft does not advertise 100% effectiveness (SMF ¶ 13), and this is an example of Microsoft

   reaching a solution to one type of attack, providing protection from malicious links.

          33.     Disputed in part, but immaterial. TocMail’s Exhibit 46, a February 2019 email,

   is irrelevant since TocMail’s product became available in December 2019. JSUF ¶ 4. In addition,

   Exhibit 46 is immaterial because this particular client’s “misses were primarily due to a

   configuration issue--a tenant allow policy … that allowed many of the URLs to bypass the

   protection stack.” ECF No. 97-46 at -792. In other words, the client’s customized policy settings

   created the weaknesses in its protection, not Safe Links.




                                                    7
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 8 of 22




           34.      Disputed but immaterial. TocMail’s Exhibit 47, an April 2019 email, is irrelevant

   since TocMail’s product became available in December 2019. JSUF ¶ 4. Further, the attack

   discussed was a potential mobile phish attack Wilcox read about, where an attacker chooses to

   send malicious content when it recognizes the user is on a mobile internet browser. ECF No. 97-

   47 at -807-08. There is no evidence this is IP evasion or that it occurred and thus it is irrelevant to

   this case. Id.

           35.      Disputed in part, but immaterial. TocMail misinterprets Exhibit 49, which

   discusses how to increase Safe Links’ performance and speed when a user clicks a shareable link

   to a SharePoint Online (“SPO”) site. See ECF No. 97-49 at -842 (noting that some links “open

   fast”). SPO is an online filing share service and is irrelevant to this case. See

   https://docs.microsoft.com/en-us/sharepoint/introduction.

           36.      Disputed but immaterial. TocMail’s Exhibits 50 and 51 do not show Safe Links’

   inability to provide Geo evasion protection. As explained by Patel, “there is no root cause

   information in this [e]mail that I can see,” thus, there is no sign this attack was caused by Geo

   evasion.” Patel Dep. (Exhibit 3) at 34:25-35:6. Further, Microsoft “ha[s] other means to ensure

   the customer is kept safe. One of those means is identity protection where we can actually identify

   a[n] anomalous activity on that user’s account and then enable that -- notify and enable the user to

   reset their account so no harm can be done.” Id. at 35:24-36:4. TocMail’s Exhibit 50 also states

   that Microsoft engineers are “reviewing a long term plan for all evasion types,” which merely

   shows they are constantly improving Safe Links’ capabilities and protections. ECF No. 97-50 at -

   681. It also states that “ToC [(Time of Click)] already benefits from IP evasion protection,” thus

   showing Safe Links is capable of providing this type of protection. Id.

           37.      Disputed but immaterial. TocMail’s Exhibit 53 and 54 pertain to Smart Screen,




                                                     8
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 9 of 22




   a product not at issue in this case that provides protection in the Microsoft Edge web browser. See

   https://docs.microsoft.com/en-us/deployedge/microsoft-edge-security-smartscreen. These emails

   also show how Microsoft shares its knowledge about URLs across all its platforms to improve

   protection. See ECF No. 97-53 at -032 (using SmartScreen information to “enable Sonar to build

   ensemble (counter evasion) detections for mail flow”). Exhibit 53 shows Microsoft working on a

   “proposed solution” to provide “additional protection to customers from network or time-based

   evasion.” ECF No. 97-53 at -030. “[W]hat [the author] is trying to express here [in TocMail’s

   Exhibit 53] is the fact that, yes, we do see false negatives. Yes, we do see situations where

   redirection occurs” but “[i]f we see a gap in our protection we try to identify and discover those

   gaps through the health monitoring systems we have, the red teams, the hackers we hire, the

   customer reports that we get.” Patel 30(b)(6) Dep. (Exhibit 2) at 133:8-134:22. Moreover,

   Microsoft does not guarantee consumers 100% protection efficacy from all attacks (SMF ¶ 13),

   and thus any “gap” in Safe Links is immaterial.

          38.     Undisputed and immaterial. TocMail’s Exhibit 55 merely pertains to a

   “malicious link” that “redirects.” ECF No. 97-55 at -133. “[T]he fact that there is a redirect doesn’t

   necessarily mean it’s IP evasion,” and therefore all types of redirects are not at issue in this

   litigation. Patel 30(b)(6) Dep. (Exhibit 2) at 132:14-16. Thus, this email is immaterial.

          39.     Undisputed and immaterial. TocMail’s Exhibit 56 is immaterial because it is an

   automated email with snippets of various conversations, that provide no context and cannot be

   stringed together to assume meaning. See ECF No. 97-56 at -129-130.

          40.     Undisputed and immaterial. TocMail cannot meet its burden on summary

   judgment by pointing to its Exhibit 57, because Microsoft does not guarantee 100% protection to

   consumers (SMF ¶ 13), and thus any “gap” in Sonar is immaterial. Further, the email shows




                                                     9
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 10 of 22




   Microsoft is continuously working to improve issues and provide protection as attacks evolve,

   including by adding to Sonar’s capabilities. ECF No. 97-57 at -719.

           41.     Disputed but immaterial. TocMail omits critical context from its Exhibit 58,

   where Wilcox describes a particular attack as only “a patient 0 problem where the rep check (not

   the detonation)” “is vulnerable to evasion prior to the Sonar [detonation server] result being

   returned and propagated through our service.” ECF No. 97-58 at 1. And, he “see[s] no reason why

   [Sonar] wouldn’t catch it.” Id. In other words, only the first time that this particular URL is clicked,

   and that URL is not known to have a bad reputation, could there be a mere “vulnerab[ility]” of just

   Safe Links’ reputation service; but in this case, Sonar will proceed to follow the link to verify its

   reputation and thus the consumer would still be protected by Safe Links’ Sonar detonation service

   and various other layers that would still apply, and every consumer who clicks that URL thereafter

   will be protected at the time of click because Safe Links’ reputation service will have learned that

   the URL is bad. See id. The remaining portion of that email discusses an “assumption” by Wilcox,

   speculating as to what Safe Links may or may not be able to do in a hypothetical scenario. Id.

   Thus, this email is immaterial as Safe Links is keeping its consumers safe.

           42.     Disputed in part, but immaterial. Nowhere do TocMail’s Exhibits 59 or 60 state

   that “all of OATP” was bypassed, but only that “the service was partially evaded.” See ECF No.

   97-59 at -134 (emphasis added). The exhibits show that Safe Links “already utilize[s] proxies in

   limited circumstances where we believe evasion took place,” and thus, Safe Links is capable of

   protecting consumers from IP evasion. Id. It also shows Microsoft is investing in and working to

   “greatly expand[] the scope,” id., and “accelerate the effectiveness,” (ECF No. 97-60 at -781) of

   its anti-evasion detection and thus provides protection.

           43.     Disputed but immaterial. It is undisputed that TocMail’s service became available




                                                     10
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 11 of 22




   in December 2019 (JSF ¶ 4); however, TocMail’s technology is unproven and TocMail has not

   made a single sale. SMF ¶ 30. In addition, none of the three Microsoft advertising messages at

   issue mention IP Cloaking or network evasion. See Ex. 42 at Ex. 2-10.

          44.     Disputed in part, but immaterial. TocMail cites to a YouTube link, containing a

   video that is unavailable as of July 29, 2021, and also provided the video to the Court as Exhibit

   63 via a flash drive (the “Video”). Although the first sentence of TocMail’s Fact ¶ 44 explains

   what TocMail describes as “IP Cloaking,” the Video does not depict, or state through its narration,

   that Safe Links protects users from IP Cloaking. See ECF No. 97-63. The quotation from the

   Video’s narrator describes a redirect. See generally Patel Dep. (Exhibit 3) at 158:18-20. It does

   not describe a redirect due to a particular IP range (i.e., employing IP Cloaking). Id. “[T]he fact

   that there is a redirect doesn’t necessarily mean it’s IP evasion,” and because only IP Cloaking is

   at issue, this Video is immaterial. Patel 30(b)(6) Dep. (Exhibit 2) at 132:14-16.

          45.     Disputed in part, but immaterial. Microsoft disputes the authenticity of, and

   ability to verify the accuracy of, Exhibits 64, 65, and 34. Exhibit 64 is a screenshot of a YouTube

   page containing a video posted by the user “Microsoft Mechanics,” and there is no way to

   determine whether this is an image from the Video provided to the Court via flash drive as Exhibit

   63. ECF No. 97-64. Exhibits 65 and 34 are screenshots of the WayBackMachine showing a

   webpage from products.office.com purportedly on March 23, 2019 and August 25, 2020,

   respectively. ECF Nos. 97-65, -34. Although there is a link on the page that states, “watch video,”

   there is no way to determine what that links leads to. Id. Finally, Microsoft disputes that “Microsoft

   continues to disseminate” the Video on YouTube, as TocMail provided a link to YouTube in its

   Fact ¶ 44 that was unavailable as of July 29, 2021. See supra, Opp. to Fact ¶ 44.

          46.     Disputed in part, but immaterial. The quoted text describes a type of redirect




                                                    11
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 12 of 22




   employing a time delayed weaponization. ECF No. 97-67 at -093. This email is also immaterial

   because it is from June 2018, prior to TocMail’s existence, and “the fact that there is a redirect

   doesn’t necessarily mean it’s IP evasion,” and therefore all types of redirects are not at issue in

   this litigation. Patel 30(b)(6) Dep. (Exhibit 2) at 132:14-16.

          47.     Disputed in part, but immaterial. EOP, which is not at issue, is still the standard

   “robust email protection against spam, viruses, and malware” in Office 365, while ATP extends

   this protection with additional features including Safe Links and Safe Attachments. ECF No. 97-

   36 at -147-48; SMF ¶ 42 n.3. ATP includes Safe Links as a part of a myriad of other services to

   provide additional security features and layers of protection beyond those provided by EOP. Id.

          48.     Disputed in part, but immaterial. The cited exhibits show the original message

   was posted on April 8, 2015 (ECF No. 97-1 at -230), that a similar message appeared in an ATP

   Product Guide copyrighted in 2016 (ECF No. 97-36 at -155), and on or around December 9, 2015,

   Microsoft sent a similar message to subscribed Office 365 dedicated customer contacts. (ECF No.

   97-69 at -385). But this is immaterial as TocMail cannot prove it was proximately injured by an

   advertisement under the Lanham Act when its product was not for sale at the time of that

   advertisement. Natural Answers, Inc., 529 F.3d at 1331.

          49.     Disputed in part, but immaterial. The quoted statement is immaterial because it

   only appears in the presenter’s notes, ECF No. 97-30 at 5, and therefore consumers may not have

   been exposed to it. Regardless, the “ensure” statement in Message #3 is nonactionable puffery as

   a matter of law, and even if it is not, it is undisputed that Safe Links does not advertise it is 100%

   effective. SMF ¶¶ 13, 20.

          50.     Disputed in part, but immaterial. The quoted statement is immaterial because it

   only appears in the presenter’s notes, ECF No. 97-72 at 13, and therefore consumers may not have




                                                    12
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 13 of 22




   been exposed to it. It is also immaterial because this portion of the presentation discusses a service

   in Microsoft Defender named “Campaign Views” and its “AI” technology, but Safe Links is not

   mentioned and thus, this is irrelevant to TocMail’s motion for summary judgment. Id.

          51.     Disputed in part, but immaterial. The “ensure” statement is nonactionable

   puffery as a matter of law, and even if it is not, it is undisputed that Safe Links does not advertise

   it is 100% effective. SMF ¶¶ 13, 20. Further, Safe Links does provide real-time dynamic protection

   against attacks. See infra Add’l Fact ¶ 13.

          52.     Disputed in part, but immaterial. TocMail cites to a link that allegedly published

   EOP/Sonar’s IP addresses, but that link has been taken down and is unavailable as of July 29,

   2021. Regardless, whether or not some IP addresses were published online is immaterial as Safe

   Links uses IP anonymization and third party IP addresses to protect against IP evasion, which

   protects users. SMF ¶ 5; ECF No. 97-20 at -461; Hateker Dep. (Exhibit 4) at 41:14-18.

          53.     Disputed but immaterial. Microsoft disputes TocMail’s characterization of this

   patent and its unproven methodology. The patent is also immaterial and irrelevant to prove the

   elements of TocMail’s false advertising Lanham Act claim. Johnson & Johnson Vision Care, Inc.

   v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir. 2002) (listing elements).

          54.     Disputed in part, but immaterial. Exhibit 79, an internal email from July 2017,

   is irrelevant since TocMail’s product became available in December 2019. JSUF ¶ 4. In addition,

   this email is immaterial as Gonzalez is not an engineer and therefore cannot state with accuracy

   whether Safe Links is working as intended. ECF No. 97-79. Moreover, there is no indication that

   the attack in question was enacted through IP Cloaking, and therefore, it is immaterial to the claims

   at issue. Id. TocMail has no evidence otherwise.

          55.     Disputed but immaterial. Microsoft does not state, and TocMail has no evidence




                                                    13
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 14 of 22




   that, “security” is an “inherent quality of [the] products,” (i.e., ATP or Office 365 with ATP) that

   a consumer must purchase in order to have access to the Safe Links feature, let alone an inherent

   quality of the Safe Links feature itself. See id..; J-B Weld Co., LLC v. Gorilla Glue Co., 978 F.3d

   778, 796–98 (11th Cir. 2020) (a Lanham Act plaintiff is unable to “present[] evidence indicating

   … material[ity] to purchasing decisions” when a “survey did not ask respondents whether

   [something] would have affected their decision to purchase”). TocMail’s Exhibit 81 also states

   “security is not the end goal, but simply a support to ensure organizations can remain productive

   to achieve more. Hence, features such as Dynamic Delivery ensure productivity built on security.”

   ECF No. 97-81 at -442 (emphasis added). In addition, TocMail’s Exhibit 82 is immaterial, as it is

   one individual’s blog stating that another individual has blogged about Exchange Online

   Protection, detailing what he writes is “one of the core value propositions of the new Exchange –

   Keeping your organization safe.” ECF No. 97-82 at -576.

          56.     Disputed but immaterial. TocMail cannot meet its burden at summary judgment

   by resting upon a generalized statement in its Exhibit 83, Microsoft’s Form 10-Q, that does not

   pertain specifically to ATP or Office 365 with ATP, or what consumers think of Safe Links. ECF

   No. 97-83. Nor can TocMail rely on Exhibits 84 or 85, marketing studies from November 2015

   and May 2018, respectively, which predate TocMail’s creation in December 2019, JSUF ¶ 4, and

   pertain to “messaging” Microsoft was exploring for future marketing campaigns, which was not

   necessarily implemented and is neither the at-issue alleged false messages in this case nor

   regarding Safe Links, rendering them immaterial. ECF No. 97-84, -85. The quoted statement from

   Exhibit 84 was written by Microsoft and pertains to respondents’ perceptions of “elements such

   as Encryption & DRM [which] feel differentiated,” and in Exhibit 85, consumer reactions were

   obtained when presented with a statement about “advanced protection against online threats,”




                                                   14
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 15 of 22




   which are irrelevant.

          57.     Undisputed and immaterial. It is immaterial that consumers have asked about

   Microsoft’s evasion approaches and that Microsoft has prepared information to explain their

   approaches to consumers, as is the number of employees these customers purportedly have.

          58.     Disputed but immaterial. These mischaracterized emails are immaterial because,

   as stated supra Opp. to ¶ 28, at the time they were written, the client had already decided to

   purchase ATP after testing it and reaching its own conclusions about its effectiveness, and wanted

   to further understand and discuss its capabilities with Microsoft. ECF No. 97-90 at -369; 97-43 at

   -188. Microsoft merely explains its use of IP anonymization and that ATP offers the most

   “comprehensive protection” as opposed to the basic Office 365 email protection. ECF No. 97-18

   at -748-749. The purported number of Microsoft’s client’s employees is irrelevant to this action.

          59.     Disputed in part, but immaterial. Exhibit 92, an email from June 2017, is

   irrelevant since TocMail’s product became available in December 2019. JSUF ¶ 4. That a client

   enquires about ATP’s evasion approach is irrelevant. This document explains how ATP is effective

   and shows Microsoft works to continuously and quickly fix issues it and/or its clients experience,

   providing protection from attacks to its customers. ECF No. 97-92 at -607.

          60.     Disputed in part, but immaterial. Exhibit 93 is a document prepared by Microsoft

   engineers seeking “investments for Vibranium,” ECF No. 97-93 at -333, and Exhibit 94 is a

   welcome email to Microsoft’s new Web Protection Team, explaining team objectives, including

   “that OATP have [ ]the industry’s leading phishing effectiveness” and stating “we are significantly

   increasing OATP investments.” ECF No. 97-94 at -557. These documents are not concerning Safe

   Links, do not mention the messages at issue, and do not provide consumer opinions on either or

   information on the reason for their purchases, and are thus immaterial. Id.




                                                   15
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 16 of 22




                                        ADDITIONAL FACTS:

          1.      IP Cloaking (i.e. network evasion) is not the most common or critical type of threat

   faced by Microsoft users. See Patel Dep. (Exhibit 3) at 24:4-18; Hatekar Dep. (Exhibit 4) at 40:16-

   22; Patel 30(b)(6) Dep. (Exhibit 2) at 24:19-25:2, 96:7-10, 163:7-164:13; Microsoft’s Am. Resp.

   to Plaintiff’s 1st Set of Interrogatories (Exhibit 6) at Response to Rog. No. 8.

          2.      Phishing is an umbrella term used to describe a scam in which electronic

   communication is used to dupe the target into revealing personal or confidential information which

   the scammer can use illicitly. See generally ECF No. 97-4 at p. 4. In 2021, phishing was the “most

   common” “type of cyberattack,” and was “more common … than network evasion.” Patel Dep.

   (Exhibit 3) at 24:4-18.

          3.      Phishing attacks are done through various tactics, and not all phishing attacks are

   done through IP Cloaking (i.e. network evasion). See Patel 30(b)(6) Dep. (Exhibit 2) at 117:7-15

   (unaware of phishing kits that evade proxy IP addresses).

          4.      “Redirection” is a technique for moving visitors to a different Web page than the

   one they request. See generally Patel Dep. (Exhibit 3) at 158:18-20. “[T]he fact that there is a

   redirect doesn’t necessarily mean it’s IP evasion,” and there are many legitimate reasons for a

   redirect, therefore this alone isn’t a sign of malicious activity. Patel 30(b)(6) Dep. (Exhibit 2) at

   132:14-16; ECF No. 97-47 at -808.

          5.      “A redirection can be associated with a human/machine validation evasion. So a

   redirection doesn’t necessarily equate to network evasion. A website -- an attacker could put

   redirections for different reasons.” Patel 30(b)(6) Dep. (Exhibit 2) at 132:2-6.

          6.      “Evasion” refers to a method an attacker uses to prevent malicious content from

   being analyzed by an automated detection system. See Patel 30(b)(6) Dep. (Exhibit 2) at 18:2-8.




                                                    1
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 17 of 22




          7.      There are many different types of evasion techniques, and IP Cloaking (IP evasion)

   is one of many. See Patel 30(b)(6) Dep. (Exhibit 2) at 18:2-19.

          8.      Between September 2019 and 2020, ATP scanned “6 trillion” emails, blocked

   approximately “13 billion malicious emails” and “1.6 billion URL-based email phishing threats.”

   ECF No. 97-16 at p. 19.

          9.      An Office Essentials Advanced Threat Protection in Office 365 brochure states,

   “On average, malware catch rate for Office 365 email is the highest in the industry at 99.9%, and

   we have the lowest miss rate of phishing emails for Office 365.” ECF No. 42-2 at p. 3; see also

   ECF No. 97-92 (June 21, 2017 email stating, “Our full stack catches 99% of the malicious files

   sent to Office 365 customers”).

          10.     When “a user clicks on a link in a mail ... a reputation check is performed” by Safe

   Links and if the URL does not have a negative reputation, “the URL then will be routed to the

   detonation service where we will then evaluate the URL,” “follow that link to the website” and

   “use computer vision and other techniques to … determine if that website is good or bad.” ECF

   No. 97-6 at 37:3-23. Thus, Safe Links is a “state of the art [service that] became a combination of

   reputation and sandbox detonation.” Patel Dep. (Exhibit 3) at 20:21-21:3.

          11.     Safe Links’ “reputation block” feature identifies and remembers threats and applies

   that knowledge to determine the reputation of a URL at the time a user clicks on the URL. Patel

   30(b)(6) Dep. (Exhibit 2) at 24:19-25:2.

          12.     “Sonar is an internal name that refers to [Safe Links’] detonation service.” Patel

   30(b)(6) Dep. (Exhibit 2) at 51:17-18. “Sonar provides [reputation] verdicts and we provide that

   information to the ATP reputation service, and we do update the reputation service with the

   verdicts that we -- an example would be a bad verdict on URL. We do update those [reputation]




                                                   2
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 18 of 22




   servers.” Id. at 52:1-5.

           13.     Safe Links’ reputation service and detonation service work together to protect

   consumers. For example, if Safe Links’ reputation service did not know a link was malicious at

   the time of delivery, “as a part of the time-of-click service Safe Links will continue to route clicks

   on those URLs to our detonation servers. So we’ll get other chances to evaluate that” link’s

   reputation. Patel 30(b)(6) Dep. (Exhibit 2) at 54:9-19.

           14.     Safe Links “can identify a malicious URL without visiting the URL … which

   means even if the attacker decided to evade it doesn’t matter in some cases because, you know,

   we are not actually visiting the URL to determine if it’s good or bad.” Patel Dep. (Exhibit 3) at

   155:13-22.

           15.     Safe Links has the ability to identify a false negative. A “false negative [occurs]

   where we make a determination that a URL is [] clean, but it's actually bad. We have technology

   in our systems to reevaluate the verdicts[.] [W]hen we determine where we've had a false negative

   we can take a number of steps. The first is we can actually update the reputation cache quickly to

   correct that mistake. We also have the ability to do the time traveling mechanism… which is a

   downstream mechanism, that … if the mail is delivered we actually have the ability to remove the

   mail from the user's inbox. The third piece of this is what we call … a cache export, [where] we

   can make the reputation service forget. We can clear its memory and update its memory with a

   new information.” Patel 30(b)(6) Dep. (Exhibit 2) at 52:19-53:21. “Sonar can have false negatives;

   however, that’s why we have these … features where we can do verdict overrides in the reputation

   service to still protect users.” Id. 55:18-22.

           16.     Safe Links utilizes a multi-layered approach to prevent attacks from impacting

   consumers. Its “job is to stop threats from reaching the inbox. And so, you know, whether it’s




                                                     3
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 19 of 22




   Sonar [detonation] or whether it’s the upstream EOP stack, whether it’s the reputation stack or the

   identity system, it doesn’t matter what catches the threat as long as we prevent the threat from

   reaching the inbox.” Patel Dep. (Exhibit 3) at 154:21-155:2.

          17.     In December 2019, Safe Links had many features, redundancies, and layers of

   protection to combat IP network evasion. For example, Reputation Block, Time Travel capability

   to recall mail, Dynamic Email Delivery, Linked Content Detonation in a Sandbox, Time-of-Click

   Detonation, IP Anonymization to route detonation traffic out of non-Microsoft IP ranges, Heuristic

   Clustering, and customizable Tenant Allow/Block lists, among others. See Microsoft’s Amended

   Response to TocMail’s Interrogatory No. 17 (Exhibit 5); Hatekar Dep. (Exhibit 4) at 94:20-95:21

   (discussing technology that combats IP evasion, stating “we have seven or eight different

   techniques to basically combat IP evasion. No one layer will be 100 percent successful.”); Amar

   Patel 30(b)(6) at 22:1-17; 33:16-23, 41:17-20, 42:21-43:11, 75:8-18 (each discussing redundant

   layers of protection working together to protect against IP evasion).

          18.     Safe Links’ reputation block is an effective tool to protect against malicious links,

   including IP Cloaked links, such as when Safe Links’ reputation cache has been made aware of

   the IP Cloaking threat. Patel 30(b)(6) Dep. (Exhibit 2) at 24:19-25:19.

          19.     Safe Links’ time travel capability is an effective tool to protect against malicious

   links, including IP Cloaked links, when a user has not yet interacted with the email and Safe Links

   is able to recall that email from their inbox. Patel 30(b)(6) Dep. (Exhibit 2) at 27:12-23.

          20.     Safe Links’ dynamic e-mail delivery capability is an effective tool to protect against

   malicious links, including where an IP Cloaked link is inside of an Office document attached to an

   email. Patel 30(b)(6) Dep. (Exhibit 2) at 30:13-31:1.

          21.     Safe Links’ linked content detonation is an effective tool to protect against




                                                    4
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 20 of 22




   malicious links and IP Cloaking when an attacker uses an IP Cloaked link that takes a user to an

   Office document instead of a website, and thus, it protects the user with antivirus protection,

   detonation of the document, and reputation check. Patel 30(b)(6) Dep. (Exhibit 2) at 32:4-33:1.

          22.     Safe Links’ time-of-click detonation is an effective tool to protect against malicious

   links and it also enables Microsoft to catch attacks that employ IP evasion. Patel 30(b)(6) Dep.

   (Exhibit 2) at 37:2-38:11.

          23.     Safe Links’ heuristic clustering ability is an effective tool to protect against

   malicious links, including IP Cloaked links, because it allows Safe Links to analyze groups of

   emails’ characteristics for patterns, such as the subject, body, content, attachments, and links, and

   in doing so, it can determine a link is malicious without having to even visit the link. Patel 30(b)(6)

   Dep. (Exhibit 2) at 39:5-40:10.

          24.     Together, Safe Links’ layers are 95% effective at protecting users from IP evasion.

   Hatekar Dep. (Exhibit 4) at 31:22-33:25.

          25.     Safe Links’ IP Anonymization capability is effective and works to protect

   consumers against IP Cloaking attacks because it is “able to route our traffic through non-

   Microsoft IP ranges, [which gives Safe Links] the ability to show the attacker a set of IP ranges

   that are not associated with Microsoft.” Patel Dep. (Exhibit 3) 50:4-24. This combats IP evasion

   because “if attacker is deciding to show a bad payload based on Microsoft IP ranges and they see

   non-Microsoft IP ranges then we have the opportunity to see that bad payload during the detonation

   process.” Id.; see ECF No. 97-31 at -550 (stating one of Microsoft’s anonymous proxy servers was

   able to see the phishing page),

          26.     Safe Links’ IP Anonymization capability also combats Geo evasion because in that

   case, “an attacker may decide to show the intended victim a different website based on the region




                                                     5
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 21 of 22




   through which that user is visiting the attacker's website. And so by geo distributing the routing of

   our detonation traffic we have the ability to show the attacker a region that they are expecting to

   see for their intended victim.” Patel Dep. (Exhibit 3) at 51:4-12.

          27.     Safe Links utilizes third parties’ anonymous proxy servers to route traffic through

   non-Microsoft IP ranges. Patel Dep. (Exhibit 3) at 58:7-11, 60:10-20; Hatekar Dep. (Exhibit 4)

   at 95:1-21.


   Dated: August 13, 2021                        Respectfully submitted,

                                                 /s/ Evelyn A. Cobos
                                                 Evelyn A. Cobos

                                                 GREENBERG TRAURIG, LLP
                                                 1000 Louisiana Street, Suite 1700
                                                 Houston, Texas 77002
                                                 Telephone: (713) 374-3541
                                                 Facsimile: (713) 374-3505
                                                 MARY-OLGA LOVETT
                                                 Email: lovettm@gtlaw.com

                                                 GREENBERG TRAURIG, P.A.
                                                 333 S.E. 2nd Avenue, Suite 4400
                                                 Miami, Florida 33131
                                                 Telephone: (305) 579-0500
                                                 Facsimile: (305) 579-0717
                                                 FRANCISCO O. SANCHEZ
                                                 Florida Bar No. 598445
                                                 Email: sanchezo@gtlaw.com
                                                        orizondol@gtlaw.com
                                                 EVELYN A. COBOS
                                                 Florida Bar No. 092310
                                                 Email: cobose@gtlaw.com
                                                        FLService@gtlaw.com

                                                 Attorneys for Microsoft Corporation




                                                    6
Case 0:20-cv-60416-AMC Document 112 Entered on FLSD Docket 08/13/2021 Page 22 of 22




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 13th day of August, the foregoing document is being

   served this day on all counsel of record on the service list via electronic mail.

                                                  /s/ Evelyn A. Cobos
                                                  EVELYN A. COBOS



                                            SERVICE LIST

    JOHNSON & MARTIN, P.A.
    Joshua D. Martin
    500 W. Cypress Creek Rd., Suite 430
    Ft. Lauderdale, FL 33602
    Tel: (954) 790-6699
    Fax: (954) 206-0017
    Email: josh.martin@johnsonmartinlaw.com

    Attorneys for Plaintiff




                                                     7
